DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. The Applicant argues that Coogan et al. U.S. PGPub 2013/0218349 does not disclose “a routing device... configured to… perform a conversion process that converts the plurality of responses into a converted number of responses requested in the application request.” The Examiner respectfully disagrees. Coogan states,
“The field panel 106a may also be configured to accept modifications and/or other input from a user such as a field engineer using an engineering tool for configuring and commissioning the field panel 106a. This may be accomplished via a user interface of the field panel 106a or any other user interface that may be configured to communicate with the field panel 106a through any suitable network or human-machine interface (HMI) connection. The user interface may include a keyboard, touchscreen, mouse, or other interface components. The field panel 106a is configured to, among other things, affect or change operational data of the field panels 106 (including BA object models as discussed in further detail herein), as well as other components of the automation system 100. The field panel 106a may use a building level network (BLN) 122 to exchange data (including common group data from an identified group of BA objects as discussed in detail herein) with other elements on the BLN 122, such as the other field panels 106b-106c and sub-controllers 108a-108e.

Each of the other field panels 106b-106c may also comprise a general-purpose processor and is configured to use the data and/or instructions from the field panel 106a to provide control of the respective field panel's one or more corresponding field controllers 108. While the field panel 106a is generally used to make modifications to one or more of the various components of the automation system 100 in the implementation shown in FIG. 1, field panel 106b or 106c may also be able to provide certain modifications to one or more parameters and BA objects of the automation system 100. Each field panel 106b-106c may use a field level network (FLN) 124 to exchange data (including common group data from an identified group of BA objects as discussed in detail herein) with other elements on the FLN 124, such as a subset of the field controllers 108a-108e coupled to the field panel 106a. In one embodiment, the other field panels 106b-106c may also be a PXC programmable controller available from Siemens (pg. 5, ¶44-45).”

“Each field device 112 may be configured to measure, monitor, and/or control various parameters of the automation system 100. Examples of field devices 112 include lights, thermostats, temperature sensors, fans, damper actuators, heaters, chillers, alarms, HVAC devices, and numerous other types of field devices. The field devices 112 may be capable of receiving control signals from and/or sending signals to the field controllers 108 and/or the field panels 106a-106c of the automation system 100. Accordingly, the automation system 100 is able to control various aspects of building operation by controlling and monitoring the field devices 112 (pg. 5, ¶49).”

“Access to the building automation objects 150a-150n that corresponds to field devices 112 under the control of respective building automation device, such as field panels 106a-106c or sub-controllers 108a-108e, typically requires coordination by a central control function of one of the control programs 130a-130d employed in the building automation devices 106 and 108 employed in the building automation system. In particular, individual room automation and control by the building automation system 100 for a building or campus of buildings typically involves a large number of entities such as: rooms within the building (or "building spaces") requiring separate temperature sensors, HVAC equipment (such as radiators, chilled ceilings, VAV boxes, fan coils), blind actuators and/or lighting actuators. Central control functions implemented by the control programs of the business automation devices allow and support centrally controlling and coordinating a set of arbitrary entities, such as points or BS objects corresponding to the field devices located in proximity to the separate building rooms or spaces. Typical central control functions are: central occupancy control, central setpoint control, central hot and cold water coordination which is also referred to as supply chain optimization, central lighting control, and central blind control. To manage these many entities and to facilitate central control functions in accordance with one aspect of the present invention, a grouping mechanism is provided to organize these functions according to organizational, geographical, functional or cross-disciples aspects and enabling group collaboration, via common data exchange between the central control functions employed in the building automation devices and individual entities or field devices.

The grouping mechanism for each central control function comprises a group master object 160 employed in the BA object model or database 140a of the building automation device (for example, field panel 106a) that includes the control program that has or implements a given central control function (e.g., central setpoint control) for the building automation system 100. For each other building automation device 106b, 106c, and 108a-108e that controls points or BA objects 150a-150n corresponding to individual entities or field devices required to implement the respective central control function, the grouping mechanism for that central control function further includes a group member object 170a-170c to be employed in the BA object model or database 140b-140d of those other building automation devices 106b, 106c, and 108a-108e. Each of the group member objects 170a-170c are operatively configured to identify and connect to the respective group master object 160 across the network(s) 122, 124a and/or 124b in accordance with a power up process described herein (pg. 5-6, ¶52-53).”

“Overview nodes or view node objects can also be configured in accordance with the present invention to be linked to a specific group master object 160 or group member object 170 to perform common data exchange of a group of BA objects for group communication from a building automation device (e.g., 106a) hosting the group master object 160 to the corresponding member building automation devices (e.g., 106b, 106c, 108a-108e) hosting a group member object 170 having the same group category identifier and the same group number identifier as the group master object 160.

FIG. 6 illustrates a block diagram of an embodiment of a structure 600 of the building automation system 100 for facilitating common group data exchange for a central control function between building automation devices required to collectively implement or support the central control function. As shown in FIG. 6, a group master object 160 is employed by one building automation device (e.g., 106a) to control communication with build automation (BA) objects 150a-150h assigned to the group master object 160 and with one or more other building automation devices such as 106b and 106c having a group member object 170a and 170b associated with the group master object 160. In this particular embodiment shown in FIG. 6, a central setpoint control function or application 235a is employed or implemented by the control program 130 (which is consistent with control program 230 in FIG. 2) of a first building automation device such as field panel 106a. In this embodiment, the central setpoint control function 235a adjusts setpoints based on the outside air temperature (represented by Outside-Air-T Input BA Object 150i) and distributes the common setpoints 150a-150h together with the outside air temperature 150i to an arbitrary set of HVAC subsystem control functions automating & controlling individual rooms such as HVAC control function or application 335a employed or implemented by the control program 130b (which is consistent with the control program 330 in FIG. 3) of a second building automation device such as field panel 106b. The control program 130a-130d of each building automation device 106a-106c and 108a-108e may have more than one central control function 235a-235b or other subsystem control functions 335a-335b that employs a similar grouping mechanism as depicted in FIG. 6 for common group data exchange. Similarly, each building automation device 106a, 106b and 106c may have other objects (e.g., 150j-150n not shown in FIG. 6) that are different than the objects 150a-150i corresponding to receive or exchange the common data.

As shown in FIG. 6, the system 600 is configured to communicate common data for central setpoint control between a plurality of building automation devices 106a and 106b, 106c across a network (e.g., 122 or 124 as represented by the group distribution relation 602). The common data is associated with one or more building automation objects 150a-150i representing points associated with a plurality of field devices controlled or monitored in a building by the building automation devices 106a-106c. To implement the grouping mechanism for the central control function (e.g., central setpoint control), the system 600 includes a first building automation device 106a that includes the first control program 130a having the central setpoint control function 235a. The system 600 also includes a first view node object 180a operatively connected to the first control program 130a and a group master object 160 operatively connected to the first view node object 180a. The first view node object 180a has a first list (also referenced as "view node item list") that includes a list of a plurality of semantic information units or BA Object identifiers (corresponding to the setpoint identifiers represented as item index [3] through item index 10 in FIG. 6 and outside-air-temp identifier represented by item index 11). Each of the semantic information units in the first list identifies and is linked to a corresponding one of a group of the building automation objects 150a-150n that represent and store the setpoints corresponding to the BA Object identifiers. In addition, the first list or view node item list of the view node object 180a includes a semantic information group identifier ("SP-Group") corresponding to and defining a group relation with the group master object 160 (pg. 10-11, ¶105-107).”

“A second building automation device 106b includes a second control program 130b that has or implements an HVAC subsystem control function or application 335a that relies on setpoints provided by the central setpoint control function 235a. Accordingly, the HVAC subsystem control function 335a benefits from being identified as a member of the group for receiving such common group data setpoints from the group master object 160 via the group member object 170a and the view node object 180b. Accordingly, the second view node object 180b is operatively connected to the HVAC subsystem control function 335a of the second control program 130b. The group member object 170a is operatively connected to the second view node object 180b. The group member object 170a has the same group category text identifier, the same group category identifier, and the same group number as the group master object. In operation, the group master object 160 is operatively configured to exchange common data corresponding to the group of the building automation objects 150a-150i to each of the building automation devices 106b and 106c having a group member object 170a and 170b, for example, that has the same group category identifier and, if required to further differentiate groups, the same group number as the group master object 160. As previously noted, rather than have a link to the view node object 180a for obtaining the BA Object identifiers for a group associated with the a central control function or program 130a, the group master object 160 may have the same or corresponding list of a plurality of semantic information units or BA Object identifiers as the view node object 180a (e.g, corresponding to the setpoint identifiers represented as item index [3] through item index 10 in FIG. 6 and outside-air-temp identifier represented by item index 11) for group communication or common data exchange with group member objects 170a-170b hosted on other devices 106b-106c or 108a-108d in the system 100 that have the same group category and/or group number to implement the common control function or program 130a (pg. 11, ¶109).”

The Applicant argues that Coogan discloses a routing device (e.g. field panel; Fig. 1, #106b or 106c) comprising a processing circuit configured to: receive an application request (e.g. modifications to one or more parameters, see ¶45) from the control application; gather a plurality of responses (e.g. operational data, central control functions, see ¶52) from one or more data objects (e.g. BA objects), wherein the plurality of responses include a set of data object properties (e.g. control setpoints) to satisfy the application request; perform a conversion process that converts the plurality of responses (e.g. data/instructions for central control functions) into a converted number of responses (e.g. control signals for controlling field devices with the control setpoints) requested in the application request, wherein the converted number of responses contains the set of data object properties (e.g. pg. 5-6, ¶44-45, 49 and 52-53). The Examiner asserts that field panel converting central function control setpoints to control signals transmitted to field devices is the Applicants “conversion process that converts the plurality of responses into a converted number of responses requested in the application request.” For at least these reasons, the rejection of the claims is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 11-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coogan et al. U.S. PGPub 2013/0218349.
Regarding claims 1, 8 and 16, Coogan discloses a building management system (BMS) for providing network traffic, the system comprising: a user device (e.g. client workstation) comprising a user interface, wherein the user interface is configured to display a control application for the BMS (e.g. pg. 4-5, ¶39-43; Fig. 1); a routing device (e.g. field panel; Fig. 1, #106b or 106c) comprising a processing circuit configured to: receive an application request (e.g. modifications to one or more parameters, see ¶45) from the control application (e.g. pg. 2, ¶20-21; pg. 4-5, ¶43-45 and 49; pg. 5-6, ¶52-54; pg. 6-7, ¶57-60; pg. 7-8, ¶66-67; pg. 10-11, ¶105-107 and 109; Fig. 1-3 and 6); gather a plurality of responses (e.g. operational data, central control functions, see ¶52) from one or more data objects (e.g. BA objects), wherein the plurality of responses include a set of data object properties (e.g. control setpoints) to satisfy the application request (e.g. pg. 2, ¶20-21; pg. 4-5, ¶43-45 and 49; pg. 5-6, ¶52-54; pg. 6-7, ¶57-60; pg. 7-8, ¶66-67; pg. 10-11, ¶105-107 and 109; Fig. 1-3 and 6); perform a conversion process that converts the plurality of responses (e.g. data/instructions for central control functions) into a converted number of responses (e.g. control signals for controlling field devices with the control setpoints) requested in the application request, wherein the converted number of responses contains the set of data object properties (e.g. pg. 5-6, ¶44-45, 49 and 52-53); and provide the converted number of responses to the control application to satisfy the application request (e.g. pg. 2, ¶20-21; pg. 4-5, ¶43-45 and 49; pg. 5-6, ¶52-54; pg. 6-7, ¶57-60; pg. 7-8, ¶66-67; pg. 10-11, ¶105-107 and 109; Fig. 1-3 and 6). 
  	Regarding claims 3, 11 and 18, Coogan discloses the system of claim 1, wherein gathering a plurality of responses from one or more data objects includes: instructing a controller in the BMS to provide one or more of the data objects stored thereon (e.g. pg. 2, ¶20-21; pg. 4-5, ¶43-45 and 49; pg. 5-6, ¶52-54; pg. 6-7, ¶57-60; pg. 7-8, ¶66-67; pg. 10-11, ¶105-107 and 109; Fig. 1-3 and 6); and receiving at least one of an object name (e.g. object name/semantic), object ID, or operational parameter of the data object (e.g. control setpoint), wherein the data object is a device object (e.g. pg. 2, ¶20-21; pg. 4-5, ¶43-45 and 49; pg. 5-6, ¶52-54; pg. 6-7, ¶57-60; pg. 7-8, ¶66-67; pg. 10-11, ¶105-107 and 109; Fig. 1-3 and 6). 
 	Regarding claims 4, 12 and 19, Coogan discloses the system of claim 1, wherein receiving an application request further comprises receiving a read property multiple request configured to read the set of data object properties in a single response (e.g. pg. 2, ¶20-21; pg. 4-5, ¶43-45 and 49; pg. 5-6, ¶52-54; pg. 6-7, ¶57-60; pg. 7-8, ¶66-67; pg. 10-11, ¶105-107 and 109; Fig. 1-3 and 6). 
 	Regarding claims 5, 13 and 20, Coogan discloses the system of claim 1, wherein receiving an application request further comprises: receiving a write property multiple request configured to write (e.g. store) the set of data object properties in a single write request (e.g. pg. 2, ¶20-21; pg. 4-5, ¶43-45 and 49; pg. 5-6, ¶52-54; pg. 6-7, ¶57-60; pg. 7-8, ¶66-67; pg. 10-11, ¶105-107 and 109; Fig. 1-3 and 6); or receiving a subscribe COV property request configured to notify the control application when the set of data object properties changes substantially (e.g. pg. 4, ¶42). 
 	Regarding claims 6 and 14, Coogan discloses the system of claim 1, wherein receiving an application request from the control application further comprises: automatically determining that the converted number of responses will be received to satisfy the application request, wherein the converted number of responses is a single response (e.g. control signal) (e.g. pg. 2, ¶20-21; pg. 4-5, ¶43-45 and 49; pg. 5-6, ¶52-54; pg. 6-7, ¶57-60; pg. 7-8, ¶66-67; pg. 10-11, ¶105-107 and 109; Fig. 1-3 and 6); providing, to the control application, an indication (via monitored data) that a single response will be received to satisfy the application request (e.g. pg. 2, ¶20-21; pg. 4-5, ¶43-45 and 49; pg. 5-6, ¶52-54; pg. 6-7, ¶57-60; pg. 7-8, ¶66-67; pg. 10-11, ¶105-107 and 109; Fig. 1-3 and 6); and receiving, at the control application, the single response from the routing device (e.g. pg. 2, ¶20-21; pg. 4-5, ¶43-45 and 49; pg. 5-6, ¶52-54; pg. 6-7, ¶57-60; pg. 7-8, ¶66-67; pg. 10-11, ¶105-107 and 109; Fig. 1-3 and 6). 
 	Regarding claims 7 and 15, Coogan discloses the system of claim 1, wherein performing a conversion process that converts the plurality of responses into a single response further comprises: receiving one of the plurality of responses from one or more data objects, wherein the one of the plurality of responses include at least part of the set of data object properties to satisfy the application request (e.g. pg. 2, ¶20-21; pg. 4-5, ¶43-45 and 49; pg. 5-6, ¶52-54; pg. 6-7, ¶57-60; pg. 7-8, ¶66-67; pg. 10-11, ¶105-107 and 109; Fig. 1-3 and 6); storing the one of the plurality of responses until all of the plurality of responses from the data objects are received (e.g. pg. 2, ¶20-21; pg. 4-5, ¶43-45 and 49; pg. 5-6, ¶52-54; pg. 6-7, ¶57-60; pg. 7-8, ¶66-67; pg. 10-11, ¶105-107 and 109; Fig. 1-3 and 6); and converting the number of received responses from the data objects to the number of requested responses from the control application (e.g. pg. 2, ¶20-21; pg. 4-5, ¶43-45 and 49; pg. 5-6, ¶52-54; pg. 6-7, ¶57-60; pg. 7-8, ¶66-67; pg. 10-11, ¶105-107 and 109; Fig. 1-3 and 6). 
 	Regarding claim 8, Coogan discloses a method of providing network traffic in a building heating, ventilation, or air conditioning (HVAC) system, the method comprising: receiving, at a routing device, an application request from a control application from a first building automation network (e.g. Fig. 1, #120), wherein the control application is displayed on a user device (e.g. pg. 4-5, ¶39-45; Fig. 1); gathering a plurality of responses from one or more data objects from a second building automation network (e.g. Fig. 1, #122), wherein the plurality of responses comprise a set of data object properties to satisfy the application request (e.g. pg. 2, ¶20-21; pg. 4-5, ¶43-45 and 49; pg. 5-6, ¶52-54; pg. 6-7, ¶57-60; pg. 7-8, ¶66-67; pg. 10-11, ¶105-107 and 109; Fig. 1-3 and 6); performing a conversion process (e.g. mapping corresponding exchange data) that converts the plurality of responses into a converted number of responses requested in the application request, wherein the converted number of responses comprises the set of data object properties (e.g. pg. 2, ¶20-21; pg. 4-5, ¶43-45 and 49; pg. 5-6, ¶52-54; pg. 6-7, ¶57-60; pg. 7-8, ¶66-67; pg. 10-11, ¶105-107 and 109; Fig. 1-3 and 6); and providing the converted number of responses to the control application for the application request (e.g. pg. 2, ¶20-21; pg. 4-5, ¶43-45 and 49; pg. 5-6, ¶52-54; pg. 6-7, ¶57-60; pg. 7-8, ¶66-67; pg. 10-11, ¶105-107 and 109; Fig. 1-3 and 6). 
 	Regarding claim 16, Coogan discloses a routing device (e.g. Fig. 1 for routing network traffic in a building management system (BMS), the routing device comprising: a communications interface configured to communicate with a user device, the user device configured to display a control application for the BMS (e.g. pg. 4-5, ¶39-45; Fig. 1); a processing circuit configured to: receive an application request from the control application (e.g. pg. 4-5, ¶39-45; Fig. 1); gather a plurality of responses from one or more data objects, wherein the plurality of responses include a set of data object properties to satisfy the application request (e.g. pg. 2, ¶20-21; pg. 4-5, ¶43-45 and 49; pg. 5-6, ¶52-54; pg. 6-7, ¶57-60; pg. 7-8, ¶66-67; pg. 10-11, ¶105-107 and 109; Fig. 1-3 and 6); perform a conversion process that converts the plurality of responses into a converted number of responses requested in the application request, wherein the converted number of responses comprises the set of data object properties (e.g. pg. 2, ¶20-21; pg. 4-5, ¶43-45 and 49; pg. 5-6, ¶52-54; pg. 6-7, ¶57-60; pg. 7-8, ¶66-67; pg. 10-11, ¶105-107 and 109; Fig. 1-3 and 6); and provide the converted number of responses to the control application to satisfy the application request (e.g. pg. 2, ¶20-21; pg. 4-5, ¶43-45 and 49; pg. 5-6, ¶52-54; pg. 6-7, ¶57-60; pg. 7-8, ¶66-67; pg. 10-11, ¶105-107 and 109; Fig. 1-3 and 6). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coogan as applied to claims 1, 8 and 16 above, and further in view of Hague U.S. PGPub 2015/0039752.
Regarding claims 2, 10 and 17, Coogan discloses the system of claim 1, wherein: the system further comprises one or more controllers configured to store the one or more data objects (e.g. pg. 2, ¶20-21; pg. 4-5, ¶43-45 and 49; pg. 5-6, ¶52-54; pg. 6-7, ¶57-60; pg. 7-8, ¶66-67; pg. 10-11, ¶105-107 and 109; Fig. 1-3 and 6); and the user device, the routing device, and the one or more controllers are configured to communicate via building automation control networks (BACnet) protocols, but does not explicitly disclose using the BACnet protocols including BACnet/Ethernet, BACnet/IP, and BACnet/MSTP. Regarding claim 9, Coogan discloses the method of claim 8, wherein receiving an application request from a control application from a first building automation network further comprises: receiving at least one of a read property multiple request, write property multiple request, or subscribe COV property request from a building automation control networks (BACnet) protocol (e.g. pg. 2, ¶20-21; pg. 4-5, ¶43-45 and 49; pg. 5-6, ¶52-54; pg. 6-7, ¶57-60; pg. 7-8, ¶66-67; pg. 10-11, ¶105-107 and 109; Fig. 1-3 and 6), but does not explicitly disclose the BACnet protocol is at least one of a BACnet over Ethernet (BACnet/Ethernet), BACnet over industrial protocol (BACnet/IP), or BACnet over master slave token passing.
 	Hague discloses using BACnet protocols including BACnet/Ethernet, BACnet/IP, and BACnet/MSTP (e.g. pg. 2, ¶16-17).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to implement the various BACnet protocols. One of ordinary skill in the art would have been motivated to do this since each different protocol has different pros and cons a designer of the network can choose from.
 	Therefore, it would have been obvious to modify Coogan with Hague to obtain the invention as specified in claims 2, 9, 10 and 17.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
May 4, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116